
	
		I
		111th CONGRESS
		1st Session
		H. R. 2928
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United State Code, to provide for an
		  apprenticeship and on-job training program under the Post-9/11 Veterans
		  Educational Assistance Program.
	
	
		1.Apprenticeships and on-job
			 training under Post-9/11 Veterans Educational Assistance Program
			(a)Apprenticeships
			 and on-job
				(1)In
			 generalChapter 33 of title
			 38, United States Code, is amended by inserting after section 3319 the
			 following new section:
					
						3320.Apprenticeships
				and on-job training
							(a)Monthly
				benefitExcept as provided in subsection (b) of this section, the
				amount of the monthly benefit payment to an individual pursuing a full-time
				program of apprenticeship or other on-job training under this chapter
				is—
								(1)for each of the
				first six months of the individual’s pursuit of such program, 85 percent of the
				amount equal to the national average cost of tuition at an institution of
				higher education;
								(2)for each of the
				second six months of the individual’s pursuit of such program, 65 percent of
				such amount; and
								(3)for each of the
				months following the first 12 months of the individual’s pursuit of such
				program, 45 percent of such amountt.
								(b)ReductionIn
				any month in which an individual pursuing a program of education consisting of
				a program of apprenticeship or other on-job training fails to complete 120
				hours of training, the amount of the monthly benefit payment payable under this
				chapter to the individual shall be limited to the same proportion of the
				applicable rate determined under subsection (a) of this section as the number
				of hours worked during such month, rounded to the nearest eight hours, bears to
				120 hours.
							(c)Treatment of
				other educational assistanceAny payment under this section is in
				addition to any other educational assistance to which an individual is entitled
				under this
				chapter.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3319 the following
			 new item:
					
						
							3320. Apprenticeships and on-job
				training.
						
						.
				(b)Conforming
			 amendmentsSuch title is further amended as follows:
				(1)Subsection (b) of
			 section 3313 of such title is amended to read as follows:
					
						(b)Approved
				programs of educationA
				program of education is an approved program of education for purposes of this
				chapter if the program of education—
							(1)is—
								(A)offered by an
				institution of higher learning (as that term is defined in section 3452(f) of
				this title); and
								(B)approved for
				purposes of chapter 30 of this title (including approval by the State approving
				agency concerned); or
								(2)in the case of an individual who is not
				serving on active duty, includes a program of apprenticeship or of other on-job
				training approved as provided in clause (1) or (2), as appropriate, of section
				3687(a) of this
				title.
							.
				(2)Section 3313(a) of such title by inserting
			 after subsections (e) and (f) the following: or section
			 3320 of this title.
				(c)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			
